Citation Nr: 0623261	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a gastrointestinal 
condition.

5.  Entitlement to service connection for coronary artery 
disease.

6.  Entitlement to service connection for scarring as a 
residual of a coronary artery bypass.

7.  Entitlement to service connection for an eye injury.  

8.  Entitlement to service connection for skin cancer.

9.  Entitlement to service connection for depression.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1955 to 
August 1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In June 2006, the veteran testified at a Video Conference 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. Section 7102(b).  A transcript of that hearing 
is in the claims file.

The issue of entitlement to service connection for asbestosis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran withdrew his appeal of claims seeking entitlement 
to service connection for hearing loss, tinnitus, a 
gastrointestinal condition, coronary artery disease, residual 
scarring of a coronary artery bypass, an eye injury, skin 
cancer, and for depression.  


CONCLUSION OF LAW

The veteran having withdrawn his appeals seeking entitlement 
to service connection for hearing loss, tinnitus, a 
gastrointestinal condition, coronary artery disease, residual 
scarring of a coronary artery bypass, an eye injury, skin 
cancer, and for depression, there are no remaining 
allegations of error of fact or law for appellate 
consideration with respect to these claims.  38 U.S.C.A. § 
7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

At a hearing before the Board on June 6, 2006, the veteran 
withdrew his appeal of the RO's denial of entitlement to 
service connection for hearing loss, tinnitus, a 
gastrointestinal condition, coronary artery disease, residual 
scarring of a coronary artery bypass, an eye injury, skin 
cancer, and for depression.  The transcript of the hearing 
reduced this intention to writing.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending and 
it is not viable).

As of June 6, 2006, the Board had not issued a final decision 
with respect to the claims withdrawn by the veteran.  
Therefore, his withdrawal of these issues is valid.

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 
7105(d).  

The veteran clearly expressed his desire to terminate his 
appeal of the denial of entitlement to service connection for 
hearing loss, tinnitus, a gastrointestinal condition, 
coronary artery disease, residual scarring of a coronary 
artery bypass, an eye injury, skin cancer, and for 
depression, and his intentions are in writing.  Thus, because 
the Board had not promulgated a decision on the veteran's 
appeal at the time of his withdrawal of the appeals, the 
legal requirements for a proper withdrawal have been 
satisfied.  See 38 C.F.R. § 20.204(b).  As such, further 
action by the Board on these particular matters is not 
appropriate and the veteran's appeal is dismissed.


ORDER

The appeal is dismissed as to the issues of entitlement to 
service connection for hearing loss, tinnitus, a 
gastrointestinal condition, coronary artery disease, residual 
scarring of a coronary artery bypass, an eye injury, skin 
cancer, and depression.


REMAND

The veteran asserts that he has asbestosis due to in-service 
asbestos exposure.  VA must analyze an appellant's claim of 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the guidelines set forth in 
Veterans Benefits Administration Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  
See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The Board notes that 
these provisions were recently rescinded and are now found at 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, which was 
effective December 13, 2005.  It should be noted that the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.  
According to these guidelines, the most common disease is 
interstitial pulmonary fibrosis (asbestosis), the clinical 
diagnosis of which requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  

The veteran asserts that he was exposed to asbestos as a 
seaman during service.  He testified before the Board that he 
worked in his ship's engine room and also had a steam pipe 
that was insulated with asbestos over his bed.  He indicated 
that while in the Far East, his ship hit a typhoon and 
asbestos was shaken off the pipes and onto himself and his 
bedding.  The veteran testified that his post-service 
occupations included construction and machine work where he 
was also exposed to asbestos.  

The medical evidence of record includes a July 1998 chest x-
ray showing that the veteran had previous granulomatous 
disease in the lungs and chronic changes with evidence of 
underlying chronic obstructive pulmonary disease, but no 
acute infiltrate.  An April 2001 report from the Texas 
Occupational Medicine Institute, compiled by a physician, 
showed that the veteran's post-service occupations included 
painting/sandblasting, moving barges, working with tubes and 
machines.  The report also revealed that the veteran smoked 
cigarettes for many years and referenced a January 2001 x-ray 
which showed bilateral pleural thickening with circumscribed 
plaques.  The reporting physician opined that the veteran had 
an asbestos-related pleural disease with impairment.  A 
December 2002 VA medical record includes a history of 
asbestos exposure in the Navy, but there is no evidence of a 
diagnosis of asbestosis or any other asbestos-related disease 
as a result of exposures during service.

Given the evidence as outlined above, the Board finds that a 
medical examination is required pursuant to 38 C.F.R. 
§ 3.159(c)(4) as the veteran has presented evidence of a 
plausible connection between a current disability and an 
event during service, but the record does not contain 
sufficient medical evidence to decide the claim.  Under the 
circumstances of this case, a medical opinion as to the 
etiology of any currently diagnosed lung disorder must be 
sought.  As such, this claim must be remanded to further 
develop the medical record.

Therefore, this matter is REMANDED for the following 
actions:

1.  Obtain all recent treatment records 
for lung diseases and associate the 
records with the claims folder.

2.  Schedule the veteran for an 
examination with a respiratory specialist 
familiar with asbestos cases.  The claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  The examiner should review 
all pertinent medical evidence, examine 
the veteran, perform all necessary 
clinical testing, including x-rays, and 
render all appropriate diagnoses.  The 
examiner should specifically state 
whether any complaints are due to 
asbestosis or an asbestos-related 
disease.  If a diagnosis of asbestosis is 
made, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran's in-
service exposure to asbestos caused his 
current disability.  The examiner should 
specifically comment on the significance 
of the veteran's post-service occupations 
and exposure to asbestos, as well as his 
history of smoking.  All opinions 
expressed must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


